UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1775


In re: PAUL BERNARD COLEMAN,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:09-cr-00207-MHL-1)


Submitted: December 4, 2019                                 Decided: December 10, 2019


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul Bernard Coleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul Bernard Coleman petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his motion to clarify his sentence. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court has denied Coleman’s motion to clarify. United States v. Coleman,

No. 3:09-cr-00207-MHL-1 (E.D. Va. Nov. 7, 2019). Accordingly, because the district

court has recently acted on Coleman’s motion, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          PETITION DENIED




                                               2